Case: 19-10131   Date Filed: 10/15/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10131
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00018-TWT-JKL-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


PATRICK RANDELL MCINTOSH,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (October 15, 2019)

Before WILLIAM PRYOR, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:
              Case: 19-10131     Date Filed: 10/15/2019    Page: 2 of 2


      William A. Morrison, appointed counsel for Patrick McIntosh in this appeal

from an order of civil commitment, entered pursuant to 18 U.S.C. § 4243, has

moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

order committing McIntosh to the custody of the Attorney General is

AFFIRMED.




                                          2